DETAILED ACTION
This office action is in response to an application filed 8/1/2019 wherein claims 1-8 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/1/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuma et al. (US 2013/0222573) (hereinafter Onuma) in view of Lim et al. (US 2015/0343976) (hereinafter Lim) further in view of Wright (US 2017/0254050).

In regard to claim 1, Onuma discloses a display system [¶0047; monitoring image generator 620 also conducts the process of combining and displaying necessary images upon the generated monitoring image as appropriate], comprising: 
	an object image generation unit [¶0090; image generating unit 600. ¶0038] which generates, on the basis of detection data of a distance detection device which is mounted on a construction machine [¶0051; millimeter-wave radar 14 a for measuring a distance from the rear of the upper structure 1 d to an obstacle is mounted below the rearview camera 13 a, a millimeter-wave radar 14 b for measuring a distance from the right side of the upper structure 1 d to another obstacle is mounted below the right-sideview camera 13 b. ¶0064; distance calculations and type determinations have also been conducted upon all other extracted regions. ¶0074; the risk level setting unit 2000 sets an individual contact risk level for each obstacle within the hazard zone, based upon the type, position, and height of the obstacle that are obtained from the camera image] equipped with working equipment [Fig.5; excavator] and detects a distance to an object around the construction machine [¶0093; bird's-eye height setter 2140 calculates an absolute value of a distance from the central portion of the hydraulic excavator to the base point (described in step S502) of the obstacle having the highest level of a contact risk. ¶0060-¶0061; calculating the distance between the obstacle and the camera 13 in step S520], an object image indicating a virtual viewpoint image of the object viewed from a virtual viewpoint of an outside of the construction machine [Fig.21 through Fig.27; monitoring images showing objects from a virtual viewpoint outside the excavator. ¶0090-¶0096; bird's-eye position setter 2130 and bird's-eye height setter 2140) of the image generating unit 600... If in step S2131 the contact risk levels of each obstacle are other than 1 to 5 (i.e., all risk levels are 0), the bird's-eye position setter 2130 sets the position of the bird's-eye visual point on the horizontal surface, as a central portion of the hydraulic excavator... bird's-eye height setter 2140 calculates an absolute value of a distance from the central portion of the hydraulic excavator to the base point (described in step S502) of the obstacle having the highest level of a contact risk, the base point having been used in step S2133, and then calculates the height (e.g., 2 to 3 times that of the obstacle) of the bird's-eye visual point in proportion to the above-calculated value (step S2144)... proportionality constant by which the value calculated in step S2143 is to be multiplied in step S2144 can be such that the hazard zone can be displayed when looked down upon the central portion of the hydraulic excavator from above the obstacle of the highest contact risk level... monitoring image generator 620 generates, as a monitoring image 621, an image of the hydraulic excavator and hazard zone as viewed through the virtual camera from the bird's-eye visual point]; 
	a construction machine image generation unit [¶0090, ¶0038] which generates a construction machine image indicating a virtual viewpoint image of the construction machine viewed from the virtual viewpoint [Fig.21 through Fig.27; monitoring images include graphically displayed excavator. ¶0047; monitoring image generator 620 generates a monitoring image by further imaging, with the virtual camera from the bird's-eye visual point set by the bird's-eye visual-point setting unit 2100, the bird's-eye image generated by the bird's-eye image generator 610. The monitoring image generator 620 also conducts the process of combining and displaying necessary images upon the generated monitoring image as appropriate. For example, the monitoring image preferably is such that a dummy working-machine figure graphically representing the hydraulic excavator centrally in the bird's-eye image] on the basis of detection data of a posture detection device [¶0047; During this display, an actual attitude and motion of the hydraulic excavator will be preferably incorporated into the dummy working-machine figure to allow the operator to even more readily grasp a particular situation] which is mounted in the construction machine and detects a posture of the construction machine [¶0040; attitude and motion of the hydraulic excavator. The attitude of the hydraulic excavator here (i.e., data including a swing angle of the upper structure 1 d and an attitude of the front working implement 1A) is calculated from the detection angles (θ1, θ2, θ3, θ4) that the angle detectors 8 a, 8 b, 8 c, 8 d have detected. In addition, data on the motion of the hydraulic excavator is calculated from an operation signal (hydraulic signal or electrical signal) that is output from an operation device (operation lever) 30 installed inside the cabin 1 f, to the boom cylinder 3 a, the arm cylinder 3 b, the bucket cylinder 3 c, the swinging motor (not shown), and/or the leftward and rightward traveling motors 3 e and 3 f. Fig.1; angle sensors (8a, 8b, 8c, 8d) embedded within the excavator]; 
	a synthesis unit which generates a combined image obtained by overlapping the object image and the construction machine image [Fig.21 through Fig.27; monitoring images include graphically displayed excavator overlapped on the bird's eye view image. ¶0047; dummy working-machine figure graphically representing the hydraulic excavator centrally in the bird's-eye image will be displayed to enable the operator to readily understand the position of an obstacle relative to the hydraulic excavator. The dummy working-machine figure will be displayed by, for example, displaying an illustration or three-dimensional model of the hydraulic excavator centrally in the bird's-eye image];
	a display control unit which causes the combined image to be displayed [Fig.21 through Fig.27. ¶0096; hydraulic excavator and the obstacle of the highest contact risk level will be displayed in the thus-generated monitoring image 621. ¶0049]. 
	Onuma does not explicitly disclose a distance detection device which is mounted in a construction machine equipped with working equipment. However Lim discloses,  
	an object image generation unit [¶0025; location values of the fixed objects are obtained using a sensor and the work area of the construction machine is patterned as an image using the obtained location values. ¶0076] which generates, on the basis of detection data of a distance detection device which is mounted in a construction machine [¶0045; at least one camera 320 which is mounted in a side area and a rear area to capture an image of an object or person, at least one ultrasonic sensor 330 which senses positions of a fixed object and a moving object and is mounted in the side area and the rear area of the construction machine, and a control unit 340 which controls to set a safe-distance area in consideration of the ultrasonic sensor 330. Fig.4, ¶0047; detecting (monitoring) cameras 320 are mounted in both sides and a rear side of the construction machine (for example, excavator) 40 and six ultrasonic sensors 330 are mounted in the side and the rear side of the construction machine] equipped with working equipment [¶0047; construction machine (for example, excavator)] and detects a distance to an object around the construction machine [¶0049; control unit 340 obtains location values (a distance and an angle) of the fixed objects 43 and 44 measured by the ultrasonic sensor 330 in a stop state (a first position for convenience sake) of the construction machine (for example, excavator) and obtains location values (a distance and an angle) of the fixed objects 43 and 44 measured by the ultrasonic sensor 330 in a rotated state], an object image indicating a virtual viewpoint image of the object viewed from a virtual viewpoint of an outside of the construction machine [¶0025; location values of the fixed objects are obtained using a sensor and the work area of the construction machine is patterned as an image using the obtained location values. Fig.7; generated image indicating the position of an object relative to the construction machine (40) wherein the viewpoint is from a top down perspective. ¶0049; control unit 340 obtains location values (a distance and an angle) of the fixed objects 43 and 44 measured by the ultrasonic sensor 330 in a stop state (a first position for convenience sake) of the construction machine (for example, excavator) and obtains location values (a distance and an angle) of the fixed objects 43 and 44 measured by the ultrasonic sensor 330 in a rotated state (a second position for convenience sake) of the construction machine, and then makes patterns (that is, a work area pattern) of positions of the fixed objects from the two values to display the patterns on the display 310]; 
	an image capture device mounted in the construction machine [¶0045; at least one camera 320 which is mounted in a side area and a rear area to capture an image of an object or person, at least one ultrasonic sensor 330 which senses positions of a fixed object and a moving object and is mounted in the side area and the rear area of the construction machine, and a control unit 340 which controls to set a safe-distance area in consideration of the ultrasonic sensor 330. Fig.4, ¶0047; detecting (monitoring) cameras 320 are mounted in both sides and a rear side of the construction machine (for example, excavator) 40 and six ultrasonic sensors 330 are mounted in the side and the rear side of the construction machine] 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Onuma with the mounting of 
	Neither Onuma nor Lim explicitly disclose a display control unit which causes the combined image to be displayed simultaneously with a real image captured by an image capture device mounted in the construction machine in a partial region of the real image displayed in a display screen of a display device which displays the real image and is located outside of the construction machine. However Wright discloses, 
	a display control unit which causes the combined image to be displayed simultaneously with a real image [Fig.3; interface T2 showing construction machine from an overhead view displayed simultaneously with camera image 108b. ¶0038;  the visual feed generated by the plurality of cameras 114, 115, 116, 118, 124, 126 and 128 on the interactive display unit 108 may be provided to the operator in real time]  captured by an image capture device mounted in the construction machine [¶0020; cameras 114, 115, 116 and 118 are disposed at front end and rear end of a frame of the machine 100] in a partial region of the real image displayed in a display screen of a display device which displays the real image [Fig.3, Fig.4; interface displays T1 and T2 within a partial region of the camera feed image. ¶0036; The interactive display unit 108 displays the first feature interface T1 and the second feature interface T2 and the image of the area of the worksite 102 at the portion 108 b] and is located outside of the construction machine [¶0021; display unit 108 may be configured to be provided at a dashboard (not shown) of the machine 100 or may also be remotely held for monitoring it by the operator operating remotely. The interactive display unit 108 is configured to display image captured by any of the cameras 114, 115, 116, 118, 124, 126 and 128 during operation of the machine 100].

	Specifically, as noted above and throughout the reference as a whole, Onuma discloses a display device for a working machine wherein the working machine may be an excavator with a shovel. As noted above, multiple camera/sensors are equipped on the machine wherein the camera/sensors can detect nearby objects and determine the distance thereto. Based on the distances to the objects, the system determines a bird’s-eye visual point (i.e. a "virtual viewpoint) and generates an image including the objects from the bird's-eye visual point perspective. A dummy working-machine figure graphically representing the hydraulic excavator is generated corresponding to the view wherein during display the dummy working-machine figure is adjusted based on the actual attitude/motion (posture) of the excavator. The dummy working-machine figure can be displayed on top of the generated bird's eye view thus generating a combined image. As noted above, in order to determine the attitude/motion of the excavator angle sensors are positioned in the vehicle. As shown in Fig.5, angle sensors 8b and 8c appear flush/embedded within the sides of the vehicle, angle sensor 8d is within the cabin of the vehicle, and as noted above the motion data is from an operation device inside the vehicle. Any of these sensors can thus be considered "in" the vehicle. Although Onuma discloses position/attitude sensors in the vehicle, as shown in Fig.5 the cameras/radars are on the vehicle instead of being in the vehicle. 
	Lim, like Onuma, discloses a display device for a construction vehicle such as an excavator. Similar to Onuma, Lim discloses capturing multiple images, detecting objects, and generating an image based thereon wherein the image is displayed to a user to show the user objects around the vehicle. As 
	Although Onuma discloses generating a combined image from the bird's eye image and the dummy working-machine figure, Onuma does not explicitly disclose displaying the combined image over a live camera image and thus Wright has been relied upon. As noted above and as shown in Fig.3 and Fig.4, on a display a live camera feed as well as an interface showing a generated top view of the vehicle can be displayed simultaneously wherein the top view is overlaid on the live camera feed. Similar to Onuma, the interface showing the vehicle from the top of Wright can represent the vehicle's position and thus one of ordinary skill would readily appreciate the combined image of Onuma showing the vehicle's position and surrounding objects can be one of the interface displays of Wright. As disclosed by Wright displaying a live camera feed in addition to interfaces showing the machine's position can provide improved situation awareness for an operator. Additionally Wright discloses that the display can be remote from the machine which allows the machine to be operated in hazardous conditions. 

In regard to claim 2, Onuma in view of Lim in view of Wright discloses the display system according to claim 1. Onuma in view of Lim in view of Wright further discloses, 
	wherein the real image includes a real image of the working equipment [Wright Fig.3; live camera feed image (108a) includes image of shovel equipment], and wherein the display control unit causes the real image of the working equipment and the combined image to be displayed at different positions in a display screen of the display device [Wright Fig.3, Fig.4; live camera feed image (108a) in center of the display and interface images (T1, T2) at corners of the display].
	See claim 1 for motivation to combine. 

In regard to claim 3, Onuma in view of Lim in view of Wright discloses the display system according to claim 1. Onuma further discloses 
[¶0090; bird's-eye image generator 610 first calculates the transformation matrix for transforming ground 3D coordinates into camera 3D coordinates (step S521). The image generator 610 also calculates the transformation matrix for transforming the camera 3D coordinates into camera screen 2D coordinates (step S522). The image generator 610 further uses the transformation matrices to generate a bird's-eye image as an image of the camera screen 2D coordinates from the camera image (step S523). ¶0061-¶0062].

In regard to claim 6, Onuma in view of Lim in view of Wright discloses the display system according to claim 1. Onuma further discloses, 
	wherein the posture detection device includes a swing body posture sensor which detects a posture of a swing body which supports the working equipment and working equipment posture sensor which detects a posture of the working equipment [¶0036; The boom 1 a, the arm 1 b, the bucket 1 c, and the upper structure 1 d are each equipped with an angle detector 8 a, 8 b, 8 c, or 8 d that detects a pivoting angle (θ1, θ2, θ3, or θ4) of the movable element. ¶0039; attitude of the hydraulic excavator here (i.e., data including a swing angle of the upper structure 1 d and an attitude of the front working implement 1A) is calculated from the detection angles (θ1, θ2, θ3, θ4) that the angle detectors 8 a, 8 b, 8 c, 8 d have detected. ¶0065; output θ1 signal from the angle detector 8 a detecting the pivoting angle of the boom 1 a, takes in the output θ2 signal from the angle detector 8 b detecting the pivoting angle of the arm 1 b, takes in the output θ3 signal from the angle detector 8 c detecting the pivoting angle of the bucket 1 c, and takes in the output θ4 signal from the angle detector 8 d detecting the pivoting angle of the upper structure 1 d (step S701)], and 
	wherein the construction machine image includes an image of the swing body and an image of the working equipment [Fig.12; dummy working-machine figure includes image of the upper structure and an image of the attached working equipment. ¶0047; dummy working-machine figure graphically representing the hydraulic excavator centrally in the bird's-eye image will be displayed to enable the operator to readily understand the position of an obstacle relative to the hydraulic excavator. The dummy working-machine figure will be displayed by, for example, displaying an illustration or three-dimensional model of the hydraulic excavator centrally in the bird's-eye image. ¶0070-¶0071; upper structure 1 d swings rightward... upper structure 1 d swings leftward].

In regard to claim 7, this claim is drawn to a method corresponding to the system of claim 1 wherein claim 7 contains the same limitations as claim 1 and is therefore rejected for the same reasons. 

In regard to claim 8, Onuma discloses a display device [¶0047; monitoring image generator 620 also conducts the process of combining and displaying necessary images upon the generated monitoring image as appropriate] which has a display screen [¶0104; display screen of the display device 1300] that displays 
	a real image [¶0069; image 911 formed when the bird's-eye image (detailed later) that is obtained by converting the images that have been acquired by the rearview camera 13 a, the right-sideview camera 13 b, and the left-sideview camera 13 c, is further viewed from directly above the hydraulic excavator. ¶0043; image generating unit 600 first converts the images acquired by the cameras 13 a, 13 b, 13 c, into a bird's-eye image centering upon the hydraulic excavator, and then generates an image as a monitoring image. The examiner notes as the bird's eye view is converted images, portions of the images are "real images" from the cameras] captured by an image capture device [¶0042; images acquired by the cameras 13 a, 13 b, 13 c] mounted on a construction machine [Fig.1, ¶0052; mounting the millimeter-wave radars 14 a, 14 b, 14 c in addition to the cameras 13 a, 13 b, 13 c] which includes working equipment [Fig.5; excavator] 
	a combined image [Fig.21 through Fig.27; monitoring images include graphically displayed excavator overlapped on the bird's eye view image. ¶0047; dummy working-machine figure graphically representing the hydraulic excavator centrally in the bird's-eye image will be displayed to enable the operator to readily understand the position of an obstacle relative to the hydraulic excavator. The dummy working-machine figure will be displayed by, for example, displaying an illustration or three-dimensional model of the hydraulic excavator centrally in the bird's-eye image. ¶0096; hydraulic excavator and the obstacle of the highest contact risk level will be displayed in the thus-generated monitoring image 621. ¶0049] obtained by overlapping an object image indicating a virtual viewpoint image of an object around the construction machine viewed from a virtual viewpoint of an outside of the construction machine [Fig.21 through Fig.27; monitoring images showing objects from a virtual viewpoint outside the excavator. ¶0090-¶0096; bird's-eye position setter 2130 and bird's-eye height setter 2140) of the image generating unit 600... If in step S2131 the contact risk levels of each obstacle are other than 1 to 5 (i.e., all risk levels are 0), the bird's-eye position setter 2130 sets the position of the bird's-eye visual point on the horizontal surface, as a central portion of the hydraulic excavator... bird's-eye height setter 2140 calculates an absolute value of a distance from the central portion of the hydraulic excavator to the base point (described in step S502) of the obstacle having the highest level of a contact risk, the base point having been used in step S2133, and then calculates the height (e.g., 2 to 3 times that of the obstacle) of the bird's-eye visual point in proportion to the above-calculated value (step S2144)... proportionality constant by which the value calculated in step S2143 is to be multiplied in step S2144 can be such that the hazard zone can be displayed when looked down upon the central portion of the hydraulic excavator from above the obstacle of the highest contact risk level... monitoring image generator 620 generates, as a monitoring image 621, an image of the hydraulic excavator and hazard zone as viewed through the virtual camera from the bird's-eye visual point] and a construction machine image indicating a virtual viewpoint image of the construction machine viewed from the virtual viewpoint [Fig.21 through Fig.27; monitoring images include graphically displayed excavator. ¶0047; monitoring image generator 620 generates a monitoring image by further imaging, with the virtual camera from the bird's-eye visual point set by the bird's-eye visual-point setting unit 2100, the bird's-eye image generated by the bird's-eye image generator 610. The monitoring image generator 620 also conducts the process of combining and displaying necessary images upon the generated monitoring image as appropriate. For example, the monitoring image preferably is such that a dummy working-machine figure graphically representing the hydraulic excavator centrally in the bird's-eye image], 
[Fig.21 through Fig.27. ¶0096; hydraulic excavator and the obstacle of the highest contact risk level will be displayed in the thus-generated monitoring image 621. ¶0049]. 
Onuma does not explicitly disclose an image capture device mounted in a construction machine which includes working equipment. However Lim discloses, 
	a display device which has a display screen [¶0040; “display device” used in the present invention has a comprehensive meaning including an analog or digital display device and may be simply referred to as a “display”, “monitor”, or an “instrument panel”] that displays a real image captured by an image capture device mounted in a construction machine [¶0045; at least one camera 320 which is mounted in a side area and a rear area to capture an image of an object or person, at least one ultrasonic sensor 330 which senses positions of a fixed object and a moving object and is mounted in the side area and the rear area of the construction machine, and a control unit 340 which controls to set a safe-distance area in consideration of the ultrasonic sensor 330. Fig.4, ¶0047; detecting (monitoring) cameras 320 are mounted in both sides and a rear side of the construction machine (for example, excavator) 40 and six ultrasonic sensors 330 are mounted in the side and the rear side of the construction machine] which includes working equipment [¶0047; construction machine (for example, excavator)].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Onuma with the mounting of cameras/sensors in the construction machine as disclosed by Lim in order to provide an alternative mounting position of the camera/sensors wherein optimal coverage of the vehicle's surroundings can be achieved without protruding parts [Lim ¶0022, ¶0045-¶0047, ¶0072-¶0074]. As noted by Lim, providing cameras and sensors embedded within a construction machine can provide good coverage for detecting objects exterior to the construction machine. As additionally readily appreciated by one of ordinary skill in the art, mounting of sensors/cameras may be adapted based on design choices wherein if the intent is to design a system wherein the sensors are discrete or protected from environmental factors, embedding sensors/cameras within the construction machine itself can provide such a result. 

	wherein the display device displays the combined image simultaneously with the real image [Fig.3; interface T2 showing construction machine from an overhead view displayed simultaneously with camera image 108b. ¶0038;  the visual feed generated by the plurality of cameras 114, 115, 116, 118, 124, 126 and 128 on the interactive display unit 108 may be provided to the operator in real time] in a partial region of the real image displayed in the display screen [Fig.3, Fig.4; interface displays T1 and T2 within a partial region of the camera feed image. ¶0036; The interactive display unit 108 displays the first feature interface T1 and the second feature interface T2 and the image of the area of the worksite 102 at the portion 108 b].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Onuma in view of Lim with the displaying of an image overlaid on a live camera image as disclosed by Wright in order to provide improved awareness of the worksite [Wright ¶0003-¶0006, ¶0025-¶0029, ¶0037-¶0040]. As disclosed by Wright, displaying both live camera feeds as well as an overhead view representing the position of the excavator (like that of Onuma) allows for an operator to have improved situational awareness as both live images and excavator position information can be displayed simultaneously. 
	See claim 1 for elaboration on Onuma, Lim and Wright and additional citations. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuma et al. (US 2013/0222573) (hereinafter Onuma) in view of Lim et al. (US 2015/0343976) (hereinafter Lim) in view of Wright (US 2017/0254050) further in view of Sakamoto et al. (US 2019/0211532) (hereinafter Sakamoto).

In regard to claim 4, Onuma in view of Lim in view of Wright discloses the display system according to claim 3. Neither Onuma nor Lim nor Wright explicitly disclose, wherein the coordinate system is a coordinate system of a vehicle defined in a swing body which supports the working equipment, and 
	wherein the coordinate system is a coordinate system of a vehicle defined in a swing body which supports the working equipment [¶0044; position of the bucket 1 c in a machine-body coordinate system, whose origin is positioned at the pivot point of the boom 1 a, for example. ¶0032; hydraulic excavator includes a machine body or construction machine main body 1B having an upper swing structure 1 d and a lower track structure 1 e, and an articulated work implement 1A having a boom 1 a, an arm 1 b, and a bucket 1 c each angularly movable in vertical directions and mounted on a front portion of the upper swing structure 1 d. ¶0055; if the position of the bucket 1 c has not been expressed in the machine-body coordinate system, then the guidance display section 414 converts the position of the bucket 1 c into a position in the machine-body coordinate system (step S451)], and 
	wherein the display control unit causes the combined image viewed from the virtual viewpoint fixed in the coordinate system of the vehicle to be displayed [¶0055-¶0058; if the position of the bucket 1 c has not been expressed in the machine-body coordinate system, then the guidance display section 414 converts the position of the bucket 1 c into a position in the machine-body coordinate system (step S451). Then, the guidance display section 414 displays the position of the bucket 1 c on the guidance monitor 415 based on the converted position of the bucket 1 c in the machine-body coordinate system (step S452)... if the target surface is not expressed in the machine-body coordinate system, then the guidance display section 414 converts the target surface into a target surface in the machine-body coordinate system as with step S451 (step S453). Then, the guidance display section 414 displays the target surface on the guidance monitor 415 based on the converted target surface in the machine-body coordinate system...  if the position of the obstacle is not expressed in the machine-body coordinate system, then the guidance display section 414 converts the position of the obstacle into a position in the machine-body coordinate system... in the machine-body coordinate system, the guidance display section 414].
	As disclosed by Sakamoto a display section converts relevant image data to a machine-body coordinate system prior to display wherein the machine-body coordinate system is the coordinate system .   

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuma et al. (US 2013/0222573) (hereinafter Onuma) in view of Lim et al. (US 2015/0343976) (hereinafter Lim) in view of Wright (US 2017/0254050) further in view of Ishii et al. (US 2008/0181488) (hereinafter Ishii).

In regard to claim 5, Onuma in view of Lim in view of Wright discloses the display system according to claim 3. Neither Onuma nor Lim nor Wright explicitly disclose, wherein the coordinate system is a global coordinate system, and wherein the display control unit causes the combined image viewed from the virtual viewpoint fixed to the global coordinate system to be displayed. However Ishii discloses,
	wherein the coordinate system is a global coordinate system [¶0058; Coordinates on the 360° bird's eye view image will be referred to as “global coordinates” below. The global coordinate system is a two-dimensional coordinate system commonly defined for all the cameras]; and 
	wherein the display control unit causes the combined image viewed from the virtual viewpoint [¶0054-¶0055; display unit 11 displays this 360° bird's eye view image as a video picture... bird's eye view image is an image obtained by converting a captured image from an actual camera (such as the camera 1F) to an image viewed from an observing point of a virtual camera (virtual observing point)] fixed to the global coordinate system [¶0081; coordinate transformation of each of the captured images for calibration of the cameras 1F and 1B to the global coordinate system i.e. the coordinate system of the 360° bird's eye view image is obtained. ¶0099; generate the 360° bird's eye view image from each captured image because an arbitrary point on each captured image can be converted to a point on the global coordinate system. ¶0123] to be displayed [¶0088; image processing unit 10 supplies image signals that represent each 360° bird's eye view image to the display unit 11. The display unit 11 displays each 360° bird's eye view image as a moving image. ¶0054-¶0055].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Onuma in view of Lim in view of Wright with the displaying in a global coordinate system as disclose by Ishii in order to allow for simplified conversion of camera images into a common coordinate system [Ishii ¶0086-¶0087, ¶0099, ¶0123]. As disclosed by Ishii, placing a bird's eye view image (like that of Onuma) in a global coordinate system allows for tables to be used which can simplify the process of mapping camera images to a common coordinate system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishimoto (US 2013/0182066) – Discloses a display for a working equipment vehicle wherein a bird’s eye view image is generated from camera images and displayed on the display simultaneously with a live camera feed image [¶0056-¶0059, Fig.8].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        July 22, 2021